Order entered August 29, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00632-CR
                                      No. 05-14-00633-CR

                                 EDWIN PINEDA, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                     Trial Court Cause Nos. 003-81224-09, 003-81225-09

                                            ORDER
       We GRANT Deputy Official Court Reporter Kristen Kopp’s August 27, 2014 request for

an extension of time to file the reporter’s record. The reporter’s record shall be due on or before

September 5, 2014.


                                                      /s/   DAVID EVANS
                                                            JUSTICE